                    UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

EREL KERN,

                  Plaintiff,

v.                                    Case No.    8:17-cv-2129-T-33CPT

NANCY A. BERRYHILL,
Deputy Commissioner for
Operations, performing the
duties and functions not
reserved to the Commissioner of
Social Security,

               Defendant.
_________________________________/

                                    ORDER

     This matter is before the Court on consideration of

United States Magistrate Judge Christopher P. Tuite’s Report

and Recommendation (Doc. # 23), filed on February 6, 2019,

recommending that the decision of the Commissioner of Social

Security dismissing Plaintiff’s claim for Social Security

Disability Insurance Benefits be affirmed.           As of this date,

neither party has filed an objection to the report and

recommendation, and the time for the parties to file such

objections has elapsed.

     After conducting a careful and complete review of the

findings and recommendations, a district judge may accept,

reject   or   modify        the   magistrate     judge’s   report     and

recommendation.        28    U.S.C.   §     636(b)(1);     Williams    v.
Wainwright, 681 F.2d 732 (11th Cir. 1982), cert. denied, 459

U.S. 1112 (1983).

      In the absence of specific objections, there is no

requirement that a district judge review factual findings de

novo, Garvey v. Vaughn, 993 F.2d 776, 779 n. 9 (11th Cir.

1993), and the court may accept, reject or modify, in whole or

in part, the findings and recommendations.        28 U.S.C. §

636(b)(1)(C). The district judge reviews legal conclusions de

novo, even in the absence of an objection. See Cooper-Houston

v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro

Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla.

1993), aff’d, 28 F.3d 116 (11th Cir. 1994).

      After conducting a careful and complete review of the

findings, conclusions and recommendations, and giving de novo

review to matters of law, the Court accepts the factual

findings and legal conclusions of the magistrate judge, and

the recommendation of the magistrate judge.

      Accordingly, it is now

      ORDERED, ADJUDGED, and DECREED:

(1)   The Report and Recommendation (Doc. # 23) is ACCEPTED and

      ADOPTED.

(2)   The decision of the Commissioner of Social Security is

      AFFIRMED.

                               2
(3)   The Clerk is directed to enter a Judgment in favor of the

      Commissioner reflecting that the Commissioner’s decision

      is affirmed.   Thereafter, the Clerk is directed to CLOSE

      THE CASE.

      DONE and ORDERED in Chambers, in Tampa, Florida, this

21st day of February, 2019.




                                3
